J. A24035/18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :     IN THE SUPERIOR COURT OF
                                          :           PENNSYLVANIA
                     v.                   :
                                          :
STEVEN ARTHUR TAYLOR, JR.,                :          No. 460 MDA 2018
                                          :
                          Appellant       :


           Appeal from the Judgment of Sentence, February 6, 2018,
             in the Court of Common Pleas of Cumberland County
               Criminal Division at No. CP-21-CR-0000715-2017


BEFORE: OTT, J., McLAUGHLIN, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                      FILED MAY 08, 2019

        Steven Arthur Taylor, Jr., appeals from the February 6, 2018 judgment

of sentence ordering him to pay the costs of prosecution, a $300 fine, and to

undergo six months’ supervised probation, imposed after he was found guilty

in a bench trial of driving under the influence of alcohol or a controlled

substance – general impairment (“DUI”).1 After careful review, we affirm the

judgment of sentence.

        The trial court summarized the relevant facts of this case as follows:

              [O]n June 5, 2016, at around 2:05 a.m., Upper Allen
              Township Police Officer Mark Sanguinito initiated a
              traffic stop in Mechanicsburg, Pennsylvania. The stop
              was made as a result of Officer Sanguinito’s
              observation of a black SUV drifting between the
              street’s fog line and solid yellow line before turning
              into the exit of a Burger King marked by a “Do Not

1   75 Pa.C.S.A. § 3802(a)(1).
J. A24035/18


               Enter” sign. Officer Sanguinito identified the vehicle’s
               operator as [appellant], and testified that he observed
               what he concluded to be an odor of alcohol emanating
               from [appellant’s] breath, as well as glassy, bloodshot
               eyes.     After displaying what Officer Sanguinito
               identified as clues of intoxication during the
               Standardized Field Sobriety Tests, Officer Sanguinito
               arrested and charged [appellant] with two counts of
               DUI, as noted above. Officer Sanguinito’s testimony
               at trial was aided by the officer’s dashboard Mobile
               Video Recording (“MVR”).

               On cross[-]examination, Officer Sanguinito admitted
               that [appellant] only touched the painted lines on the
               street and never fully changed lanes.         He also
               admitted that there may have been other
               explanations for [appellant’s] glassy, bloodshot eyes
               and that he had no trouble finding his identification
               documents. No blood alcohol evidence was admitted
               at trial.

Trial court opinion, 2/22/18 at 1-2.

         As   noted,   appellant   proceeded    to    a   bench   trial   before   the

Honorable Jessica E. Brewbaker on December 18, 2017. Following the bench

trial,   Judge   Brewbaker    took    this   case    under   advisement    to   review

Officer Sanguinito’s dashboard MVR. On December 20, 2017, appellant was

found guilty of one count of DUI – general impairment, in violation of

75 Pa.C.S.A § 3802(a)(1).2         As noted, appellant was sentenced to pay the

costs of prosecution, a $300 fine, and to undergo six months’ supervised

probation on February 6, 2018.          That same day, appellant filed a timely

post-sentence motion, arguing that the verdict was against the weight of the


2 Appellant was found not guilty of DUI in violation of 75 Pa.C.S.A.
§ 3802(a)(2) (driving with BAC of at least 0.08% but less than 0.10%).


                                         -2-
J. A24035/18

evidence and there was insufficient evidence to support his conviction for DUI

– general impairment. (See “Post Sentence Motion,” 2/6/18 at 2-4.)3 On

February 22, 2018, the trial court filed an opinion and order denying

appellant’s post-sentence motion. This timely appeal followed on March 15,

2018.4

        Appellant raises the following issues for our review:

              1.    Whether there was insufficient evidence to
                    support the trial court’s finding of guilt as to
                    DUI: General Impairment, because the
                    Commonwealth failed to present sufficient
                    evidence that [appellant] was incapable of
                    safely operating an automobile because of
                    alcohol consumption[?]

              2.    Whether the trial court’s verdict of guilt as to
                    DUI: General Impairment was against the
                    weight of the evidence where the officer was
                    unable to link any observations of impaired
                    driving to [appellant] and the Commonwealth’s
                    evidence did not establish that [appellant]’s
                    mental and physical faculties were impaired
                    such that he could not safely operate a motor
                    vehicle[?]

Appellant’s brief at 1.

        Appellant first argues that there was insufficient evidence to sustain his

conviction for DUI under Section 3802(a)(1) “because the Commonwealth




3 Appellant’s post-sentence motion does not contain pagination; for the ease
of our discussion, we have assigned each page a corresponding number.

4   Appellant and the trial court have complied with Pa.R.A.P. 1925.


                                       -3-
J. A24035/18

failed to present sufficient evidence that [appellant] was incapable of safely

operating an automobile because of alcohol consumption.” (Id. at 25.)

      Our standard of review in assessing a sufficiency of the evidence claim

is well settled.

             We must determine whether the evidence admitted at
             trial, and all reasonable inferences drawn therefrom,
             when viewed in a light most favorable to the
             Commonwealth as verdict winner, support the
             conviction beyond a reasonable doubt. Where there
             is sufficient evidence to enable the trier of fact to find
             every element of the crime has been established
             beyond a reasonable doubt, the sufficiency of the
             evidence claim must fail.

             The evidence established at trial need not preclude
             every possibility of innocence and the fact-finder is
             free to believe all, part, or none of the evidence
             presented. It is not within the province of this Court
             to re-weigh the evidence and substitute our judgment
             for that of the fact-finder. The Commonwealth’s
             burden may be met by wholly circumstantial evidence
             and any doubt about the defendant’s guilt is to be
             resolved by the fact[-]finder unless the evidence is so
             weak and inconclusive that, as a matter of law, no
             probability of fact can be drawn from the combined
             circumstances.

Commonwealth v. N.M.C., 172 A.3d 1146, 1149 (Pa.Super. 2017) (citations

omitted).

      Section 3802 of the Crimes Code defines the offense of DUI – general

impairment, in relevant part, as follows:

             (a)   General impairment.--

                   (1)   An individual may not drive, operate or be
                         in actual physical control of the movement
                         of a vehicle after imbibing a sufficient


                                       -4-
J. A24035/18


                         amount of alcohol such that the individual
                         is rendered incapable of safely driving,
                         operating or being in actual physical
                         control of the movement of the vehicle.

75 Pa.C.S.A. § 3802(a)(1).

        Viewing the evidence in the light most favorable to the Commonwealth,

the verdict winner, we find that there was sufficient evidence to support the

trial court’s conclusion that appellant was incapable of safely operating his

vehicle due to his consumption of alcohol. This court has long recognized that

“a police officer who has perceived a defendant’s appearance and conduct is

competent to express an opinion, in a prosecution for [DUI,] as to the

defendant’s state of intoxication and ability to safely drive a vehicle.”

Commonwealth v. Butler, 856 A.2d 131, 137 (Pa.Super. 2004). Here, the

record demonstrates that in the early morning hours of June 5, 2016,

Officer Sanguinito observed appellant’s vehicle make a wide left-hand turn

from Gettysburg Pike onto Cumberland Parkway into the wrong traffic lane

generally utilized by vehicles exiting the Giant grocery store parking lot.

(Notes of testimony, 12/18/17 at 13.) As Officer Sanguinito proceeded to

follow appellant’s vehicle, he observed it drift between the roadway’s fog line

and solid yellow line before turning into the exit of a Burger King parking lot

marked by a “do not enter one way” sign. (Id. at 14-16.) Based on these

observations, Officer Sanguinito initiated a traffic stop of appellant’s vehicle.

(Id.)




                                      -5-
J. A24035/18

      The record reflects that this incident was memorialized in a video taken

from an MVR in Officer Sanguinito’s marked patrol car; the MVR was

introduced   at   trial   and   viewed   by    the   trial   court.     (Id.   at   14.)

Officer Sanguinito testified that during the course of the traffic stop, he

observed that appellant exhibited multiple signs of intoxication, including

“glassy and bloodshot eyes” and “an odor of alcohol emanating from his

breath.”     (Id. at 18-19.)        The record further reflects that during

Officer Sanguinito’s administration of two standardized field sobriety tests

(“SFSTs”) to appellant, he observed appellant display multiple “clues” of

intoxication, including raising his arms for balance and “swaying side to side,

back and forth.” (Id. at 19-26.) Officer Sanguinito opined that following the

administration of the SFSTs, he believed appellant to be incapable of driving

safely:

             A.    [] At the conclusion of these tests, it was my
                   professional opinion that based on [appellant’s]
                   glassy, bloodshot eyes, the odor of alcohol on
                   his breath, and the clue that I observed [during
                   the SFST], that he was incapable of safe driving.

             Q.    Did you take [appellant’s]                driving   into
                   consideration as well?

             A.    And the driving, yes.

Id. at 24.

      Based on the foregoing, we find that the Commonwealth established the

elements of impairment and inability to drive safely, and appellant’s

contention that there was insufficient evidence to sustain his conviction for


                                         -6-
J. A24035/18

DUI under Section 3802(a)(1) must fail.        See, e.g., Commonwealth v.

Mobley, 14 A.3d 887, 890 (Pa.Super. 2011) (holding that the impaired ability

to drive safely was proven where the defendant failed field sobriety tests,

smelled of alcohol, and ran a stop sign with a police officer in plain view).

       We now turn to appellant’s argument that the verdict was against the

weight of the evidence. Appellant avers that “the Commonwealth’s evidence

did not establish that [appellant]’s mental and physical faculties were impaired

such that he could not safely operate a motor vehicle.” (Appellant’s brief at

32.)

       “An allegation that the verdict is against the weight of the evidence is

addressed to the discretion of the trial court.” Commonwealth v. Galvin,

985 A.2d 783, 793 (Pa. 2009) (citation omitted), cert. denied, 559 U.S. 1051

(2010).

             [W]here the trial court has ruled on the weight claim
             below, an appellate court’s role is not to consider the
             underlying question of whether the verdict is against
             the weight of the evidence. Rather, appellate review
             is limited to whether the trial court palpably abused
             its discretion in ruling on the weight claim.

Commonwealth v. Shaffer, 40 A.3d 1250, 1253 (Pa.Super. 2012) (citation

omitted).

       Our supreme court has long recognized that,

             [b]ecause the trial judge has had the opportunity to
             hear and see the evidence presented, an appellate
             court will give the gravest consideration to the
             findings and reasons advanced by the trial judge when
             reviewing a trial court’s determination that the verdict


                                      -7-
J. A24035/18


            is against the weight of the evidence. One of the least
            assailable reasons for granting or denying a new trial
            is the lower court’s conviction that the verdict was or
            was not against the weight of the evidence and that a
            new trial should be granted in the interest of justice.

            This does not mean that the exercise of discretion by
            the trial court in granting or denying a motion for a
            new trial based on a challenge to the weight of the
            evidence is unfettered. In describing the limits of a
            trial court’s discretion, we have explained[,] [t]he
            term “discretion” imports the exercise of judgment,
            wisdom and skill so as to reach a dispassionate
            conclusion within the framework of the law, and is not
            exercised for the purpose of giving effect to the will of
            the judge. Discretion must be exercised on the
            foundation of reason, as opposed to prejudice,
            personal motivations, caprice or arbitrary actions.
            Discretion is abused where the course pursued
            represents not merely an error of judgment, but
            where the judgment is manifestly unreasonable or
            where the law is not applied or where the record
            shows that the action is a result of partiality,
            prejudice, bias or ill-will.

Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013) (citations and

emphasis omitted).

      Instantly, we discern no abuse of discretion on the part of the trial court

in rejecting appellant’s weight claim. As noted, Officer Sanguinito testified at

great length that appellant demonstrated multiple signs of impairment

throughout both the traffic stop and two subsequent field sobriety tests,

rendering him incapable of safely driving or operating his vehicle. (See notes

of testimony, 12/18/17 at 11-28.) “[T]he trier of fact while passing upon the

credibility of witnesses and the weight of the evidence produced, is free to

believe all, part or none of the evidence.” Commonwealth v. Andrulewicz,


                                      -8-
J. A24035/18

911 A.2d 162, 165 (Pa.Super. 2006) (citation omitted), appeal denied, 926

A.2d 972 (Pa. 2007). Here, Judge Brewbaker, sitting as fact-finder, concluded

that Officer Sanguinito’s credible testimony and the corroborating MVR

evidence presented at trial weighed in favor of the conclusion “that [appellant]

was guilty of DUI to a degree that he was incapable of safely driving[,]” and

elected not to believe appellant’s version of the events. (Trial court opinion,

2/22/18 at 3.)      We are precluded from reweighing the evidence and

substituting our judgment for that of the fact-finder. Clay, 64 A.3d at 1055.

      For all the forgoing reasons, we affirm the February 6, 2018 judgment

of sentence.

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 05/08/2019




                                     -9-